  Case 2:20-mj-12359-JBC Document 35 Filed 03/19/21 Page 1 of 2 PageID: 197




                                            March 19, 2021

Via ECF

The Honorable James B. Clark, III
United States Magistrate Judge
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

      Re:    United States v. Welwart
             Mag No. 20-12359 (JBC)

Dear Judge Clark:

       I am writing to follow up on yesterday’s bail modification hearing concerning
my client’s curfew. The Pretrial Services officer, Carrie Barona, has told me that her
Office consents to extend Elan’s curfew to 1:30 a.m. during Passover, but will not
consent to extend his regular curfew from 11 pm to midnight. We request that the
Court, in its discretion, permit the extension to midnight, for the following reasons.

        Elan Yaish is a deeply religious, observant Orthodox Jew. Every Friday
evening, he goes to Sabbath religious services at sundown. Soon, as the summer
approaches, sundown will be 9 p.m. His longstanding practice, every Sabbath, after
religious services, is to go to a friend’s house for dinner. This is especially important
to him now that his family is in Israel and he is alone. He can now do so and get back
to his sister’s house before 11 p.m., but that won’t be possible when the days lengthen,
which they are now. Until the Sabbath ends, which also will soon be 9 p.m., he can’t
go out either, so he won’t be able to go out with friends Saturday night, either.

      Pretrial Services has told us it sees no reason to extend Mr. Yaish’s curfew past
11 p.m. because he typically returns to his sister’s home by 9:30 to 10:30 p.m. But his
carefulness to get back before his curfew should not be held against him. As Pretrial
  Case 2:20-mj-12359-JBC Document 35 Filed 03/19/21 Page 2 of 2 PageID: 198




The Hon. James B. Clark, III
March 19, 2021
Page 2

Services said yesterday, Elan has a perfect record of compliance with the conditions
of his pretrial release. His record should not be used against him in this illogical way.

       We appreciate the prompt attention Pretrial Services gave to our request and
that it did agree to extend the curfew for Passover. However, we asked if there was
any logistical or practical reason to oppose extending Elan’s curfew to midnight, and
it provided none. If there is no such reason, keeping the curfew as is becomes punitive
(although we are not suggesting that is the intent). Mr. Yaish should not be singled
out for curfew unless that curfew is meaningfully related to the government’s interest
in ensuring his appearance in court. The electronic monitoring already does that. We
respectfully request that this Court extend Elan’s nightly curfew to midnight.

      Thank you for Your Honor’s time and attention.


                                            Respectfully submitted,




                                            Joel B. Rudin



cc:   AUSA Nicole Mastropieri (by ECF)
      USPO Erika Dipalma (by email)
